Citation Nr: 0933274	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-30 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1975 to 
September 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which declined to reopen the Veteran's 
claim for service connection for a low back disorder.  The 
claim was subsequently reopened by the Board in an August 
2008 decision and remanded for additional development.  The 
actions directed by the Board have been accomplished and the 
matter has been returned to the Board for appellate review.

The Veteran testified at a personal hearing before a Decision 
Review Officer (DRO) in April 2006.  A transcript of the 
hearing is of record.  


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by 
finding that his current low back disorder is etiologically 
related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

The Veteran contends that he has a low back condition as a 
result of service and that he received treatment during 
service for his back.  He reports injuring his back when he 
twisted it while trying to avoid a falling box.  The Veteran 
also reports falling while running during basic training in 
1975 and feeling pain in the right lower side of his back as 
a result of that fall the following year.  The Veteran 
asserts that he sought treatment for his back within a year 
of his discharge from service in addition to the in-service 
treatment he received.  He also reports that his lower back 
pains are unrelated to chronic prostatitis.  See September 
2001 VA Form 21-4142; May 2004 VA Form 21-4138; statement in 
support of claim received January 2006; April 2006 hearing 
transcript; February 2008 statement in support of claim.

The Veteran's service treatment records reveal that in 
December 1976, he was seen with complaint of back ache in the 
left lateral lumbar region for two days with bilateral 
testicular pain, mainly on the right side, that day.  In 
April 1977, the Veteran was seen with right testicle pain, 
headache and back ache for one day.  He was put on light 
duty.  A May 1977 clinical record reveals that an intravenous 
pyelogram (IVP) performed the prior month was normal and that 
routine blood tests were all within normal range.  It was 
also noted that the pain, a dull ache in the right loin, was 
not severe and was only present for three days, for short 
periods each day.  A June 8, 1977 record contains complaint 
of urethral discharge and low back pain for two days without 
obvious injury.  A June 13, 1977 urology clinic note contains 
an impression of chronic prostatitis with right flank ache of 
uncertain etiology.  At the time of the Veteran's discharge 
from service, clinical evaluation of his spine was normal and 
there were no complaints made in relation to his back.  See 
August 1978 report of medical examination.  

The post-service medical evidence of record contains several 
VA compensation and pension (C&P) examination reports during 
which the Veteran complained of problems with his back 
without resulting diagnosis.  See examination reports dated 
January 1980, October 1981, December 1982 and March 1983.  

The post-service medical evidence also reveals that the 
Veteran has received treatment for his back from both VA and 
private facilities.  A June 1981 record contains a complaint 
of lower back pain on and off since 1976.  See VA Form 10-
10m.  Other medical records also contain the same complaint.  
See undated record from Dr. Velez Garcia (back pain injury 
1976); May 2004 PM&R-Physical Therapy Assessment note 
(referred for physical therapy (PT) due to C-D-L spine since 
1976).  In a June 2004 letter, Dr. M. Velez Garcia reported 
that the Veteran had been his patient since August 1998 and 
had complained of chronic lower back pain since 1976.  More 
contemporaneous records reveal that the Veteran has been 
diagnosed with multilevel degenerative and discogenic disease 
of the lumbar spine with associated spinal canal stenosis and 
neural foraminal narrowing more prominent from L4 down to S1 
levels; straightening of the lumbar lordosis.  See November 
2007 magnetic resonance imaging (MRI) of the lumbar spine.  

The Veteran has submitted copies of sick slips from his job 
that are dated between June 1994 and December 2007 and which 
reveal that he requested leave on many occasions due to 
problems with his back.  See records from U.S Postal Service.  

In an undated medical status report, Dr. E.N. Rosario Burgos 
reported that the Veteran had been his patient since February 
2003 and had been treated for continuous problems with his 
low back.  Prior to this time, the Veteran had been treated 
since 1993 by Dr. Rosario Burgos' partner, whose medical 
records were destroyed in a fire at their office.  Dr. 
Rosario Burgos reported that after evaluating the Veteran's 
contentions, he believed there was strong evidence in support 
of the in-service back pain.  Dr. Rosario Burgos noted that 
an April 1976 medical record refers to a fall with trauma and 
fracture in the right hand.  He also reported that at the 
same time, the Veteran began to complain of back pain that 
occasionally referred to the testicles and legs.  Dr. Rosario 
Burgos found that applying this to the present time, he can 
suppose a sacral radiculopathy affecting the sciatic nerve 
plus other sacral and lumbar root nerves, and that physicians 
following the Veteran in 1976 focused on his complaints as a 
renal colic and/or a prostatitis without considering this 
important possibility.  Dr. Rosario Burgos determined that a 
missed diagnostic focus of the Veteran's complaints at the 
beginning delayed the treatment of his back pain originating 
in the root nerves located at the lumbosacral area, which 
caused a continuous and chronic pain in the area.  He 
indicated that present x-rays and MRI support his point of 
view.  

The Veteran underwent a VA C&P spine examination in December 
2008, at which time his claims folder and medical records 
were reviewed.  The Veteran reported lower back pain with 
date of onset in October or November of 1975 while in basic 
training.  He further reported that back pain was later 
exacerbated when he fell while running exercises, after which 
he was treated provisionally with medications only and did 
not seek proper help until 1976.  Following detailed 
physical, motor, sensory and reflex examinations, as well as 
range of motion testing, the Veteran was diagnosed with lower 
back myositis, spasms, multilevel lumbar degenerative disc 
disease, herniated disc L5-S1, right L4 radiculopathy, and 
lumbar stenosis.  

The examiner reported that he could not resolve the issue of 
etiology without resorting to mere speculation.  In providing 
his rationale, the VA examiner noted that the Veteran's own 
history and medical records document a lower back pain 
complaint in 1976 while he was in Germany; that the Veteran 
reported lower back pain started as early as October or 
November during basic training and, according to him, was 
aggravated later when he fell during basic training; and that 
the Veteran admitted to being treated with medications but 
acknowledged that he did not seek proper medical help until 
the pain was severe enough.  The VA examiner noted that there 
were no imaging reports from the Veteran's time in service.  
The examiner also reported that the Veteran has worked with 
the U.S. Postal Service for more than 20 years, where he has 
had to deal with heavy lifting and carrying as part of his 
duties, and which he allegedly cannot perform now.  Based on 
the foregoing, the examiner found there was no way to 
determine whether the Veteran's current degenerative back 
disorder started early in his basic training or later, after 
his active service.  

Resolving doubt in the Veteran's favor, the Board finds that 
the evidence of record supports the claim for service 
connection for a low back disorder.  As an initial matter, 
the Veteran's service treatment records reveal that he was 
seen with complaints of back ache on several occasions.  The 
Board acknowledges that these complaints were made in 
conjunction with complaints of pain in other areas unrelated 
to the back, such as testicular pain and right flank pain, 
and that the Veteran did not report injuring his back at any 
time during service.  The Veteran contends, however, that 
problems with his back have been present since 1976, while he 
was in service; moreover, the Veteran complained of problems 
with his back in records more contemporaneous to his 
discharge from service and has consistently reported that his 
back problems arose in 1976.  See e.g., VA C&P examination 
reports dated January 1980, October 1981, December 1982 and 
March 1983; June 1981 VA Form 10-10m.  

The Board finds that the Veteran is competent to make these 
assertions.  See 38 C.F.R. § 3.159(a)(2) (2008); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992) (lay evidence is 
acceptable to prove the occurrence of symptomatology when 
such symptomatology is within the purview of, or may be 
readily recognized by, lay persons).  As such, the Veteran's 
statements provided a basis for finding that he has 
continuity of symptomatology since service, despite the fact 
that the earliest record containing a diagnosis related to 
his back is dated August 1997.  See lumbosacral spine x-ray 
from Doctor Center (impression of discogenic degenerative 
disease; paravertebral muscular spasm).  

The Board also acknowledges that the VA examiner who 
conducted the December 2008 spine examination was unable to 
provide a nexus opinion without resorting to speculation.  In 
light of the Veteran's contentions as outlined above; the 
fact that Dr. M. Velez Garcia reported that for as long as he 
had been his patient (since August 1998), the Veteran 
complained of chronic lower back pain since 1976, see June 
2004 letter; and Dr. Rosario Burgos' determination that the 
Veteran's complaints in 1976 were not adequately addressed by 
treating physicians such that they missed the diagnostic 
focus of his complaints and delayed the treatment of his back 
pain from the beginning, the Board resolves all reasonable 
doubt in the Veteran's favor and finds that service 
connection is warranted for a low back disorder.  38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
claim has been granted, the duty to notify and assist has 
been met to the extent necessary.  


ORDER

Service connection for a low back disorder is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


